 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    ABDUL BASED,                                       Case No. 2:19-cv-01666-GMN-DJA
12                       Petitioner,                     ORDER
13            v.
14    WILLIAM BARR, et al.,
15                       Respondents.
16

17          Petitioner, who is detained in Alabama, has filed an application to proceed in forma

18   pauperis (ECF No. 1), a petition for a writ of habeas corpus, a motion for emergency temporary

19   restraining order, and a motion regarding jurisdiction.

20          Petitioner has demonstrated that he is unable to pay the filing fee. The court grants the

21   application to proceed in forma pauperis.

22          The court takes judicial notice of the docket of the United States Court of Appeals for the

23   Ninth Circuit, Based v. Barr, No. 18-73442. Petitioner was convicted in state court of one count

24   of sexually motivated coercion and one count of battery with substantial bodily harm. Petitioner

25   was placed in removal proceedings. The Board of Immigration Appeals ordered him removed

26   from the United States. Petitioner did not petition for judicial review of that decision. Petitioner

27   filed a motion to reopen the Board's decision. The Board denied the motion. Petitioner did file a

28   petition for judicial review of that decision, and it currently is pending before the court of appeals.
                                                        1
 1           The standard for granting a temporary restraining order is the same as the standard for

 2   granting a preliminary injunction. Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc.,

 3   181 F. Supp. 2d 1111, 1126 (E.D. Cal. 2001). "A plaintiff seeking a preliminary injunction must

 4   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

 5   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

 6   injunction is in the public interest." Winter v. Natural Resources Defense Council, Inc., 555 U.S.

 7   7, 20 (2008).

 8           Petitioner alleges that he is not challenging the duration of his confinement. ECF No. 1-1,

 9   at 1. Petitioner also alleges that he is not challenging the validity of the removal order. ECF No.

10   1-2, at 7. Petitioner argues that he was taken into custody improperly at or before the start of his

11   removal proceedings. He asks the court in his emergency motion for a temporary restraining

12   order to order him released. Regardless of what happened earlier, petitioner now appears to be in

13   valid custody pursuant to that removal order. 8 U.S.C. § 1231(a). Petitioner thus has not

14   demonstrated that he is likely to succeed on the merits, nor has he demonstrated a likelihood that

15   he will suffer irreparable harm. The court denies the emergency motion.

16           Petitioner appears to have submitted the motion regarding jurisdiction in anticipation of a

17   motion by respondents arguing that this court does not have jurisdiction. Respondents have not

18   appeared, let alone argued that this court lacks jurisdiction. The motion is premature

19           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

20   No. 1) is GRANTED.
21           IT FURTHER IS ORDERED that the clerk of the court file the petition for a writ of

22   habeas corpus, the emergency motion for a temporary restraining order, and the motion regarding

23   jurisdiction.

24           IT FURTHER IS ORDERED that the emergency motion for a temporary restraining order

25   is DENIED.

26           IT FURTHER IS ORDERED that the motion regarding jurisdiction is DENIED.
27           IT IS FURTHER ORDERED that the clerk shall serve copies of the petition and this order

28   upon respondent as follows:
                                                         2
 1          1.      By having the United States Marshal, on or before the close of business on the date

 2   that this order is entered, serve a copy of the petition and this order on the United States Attorney

 3   for the District of Nevada or on an Assistant United States Attorney or clerical employee

 4   designated by the United States Attorney pursuant to Rule 4(i)(1)(A) of the Federal Rules of Civil

 5   Procedure;

 6          2.      By sending a copy of the petition and this order by registered or certified mail to

 7   the Honorable William Barr, Attorney General of the United States, Department of Justice, 950

 8   Pennsylvania Ave. NW, Washington, DC 20530.

 9          IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 2243 respondent shall file and

10   serve an answer to the petition within twenty (20) days from the date that this order is entered,

11   unless for good cause additional time is allowed.

12          DATED: September 25, 2019
13                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
14                                                                 United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
